MacKINNON, Circuit Judge
(dissenting):
I dissent from the order sealing the record in this case. My reasons are stated extensively in my dissent, supra at 325. In short, in my view, the decision was within the discretion allotted to the trial judge and conforms to that “presumption of openness [which] inheres in the very nature of a criminal trial under our system of justice.” Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S.Ct. 2814, 65 L.Ed.2d 973 (1980). The availability of the documents in question to public scrutiny is fully supported by the principle that the public should have access to the testimony and written evidence in the record upon which the court relied in making its decision. Nixon v. Warner Communications, Inc., 435 U.S. 589, 597-98, 98 S.Ct. 1306, 1311-12, 55 L.Ed.2d 570 (1977).